             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:18-cr-00030-MR-WCM-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )             ORDER
                                )
CARLA BLAIR LLOYD,              )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss with Prejudice [Doc. 155].

     By way of a separate Order entered today, the Court has vacated the

Judgment for this Defendant and granted a new trial. [Doc. 154]. The

Government now moves to dismiss the Bill of Indictment in this case against

the Defendant. For the reasons stated in the Government’s Motion, and for

cause shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

155] is GRANTED, and the Bill of Indictment in this case is hereby

DISMISSED WITH PREJUDICE as to the Defendant Carla Blair Lloyd.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Government, counsel for the Defendant, the United
States Bureau of Prisons, the Warden of Alderson FPC, the United States

Marshals Service, and the United States Probation Office, so as to facilitate

the expeditious release of the Defendant.

     IT IS SO ORDERED.
                               Signed: February 12, 2019




                                        2
